
	
		I
		113th CONGRESS
		2d Session
		H. R. 4820
		IN THE HOUSE OF REPRESENTATIVES
		
			June 9, 2014
			Ms. Norton introduced the following bill; which was referred to the Committee on Energy and Commerce
		
		A BILL
		To amend the Public Health Service Act to provide for a national program to conduct and support
			 activities toward the goal of significantly reducing the number of cases
			 of overweight and obesity among individuals in the United States.
	
	
		1.Short titleThis Act may be cited as the Promoting Healthier Lifelong Improvements in Food and Exercise Act or the LIFE Act.
		2.FindingsThe Congress finds as follows:
			(1)Currently, 64.5 percent of adults in the United States, age 20 years and older, are overweight and
			 72 million (more than one-third of the adult population in the United
			 States) are obese.
			(2)Data from two National Health and Nutrition Examination Surveys show that among adults who are 20
			 to 74 years of age the prevalence of obesity increased from 15.0 percent
			 in the 1976–1980 survey to 34.9 percent in the 2011–2012 survey.
			(3)In 2011 and 2012, of children and adolescents 2 to 19 years of age more than 12,500,000 (or 17
			 percent) were overweight, and of adults more than 66,000,000 (or 34.9
			 percent) were obese. Almost 6 percent of adults were extremely obese.
			(4)The percentage of children who are obese has more than doubled, and among adolescents the
			 percentage has more than tripled, since 1980 the obesity rate for
			 adolescents increased from 5 percent to 21 percent.
			(5)More than 1/3 of adults in the United States do not get enough physical activity and national data
			 have shown an increase in the calorie consumption of adults.
			(6)The rising rates of obesity portend greater disease and health conditions including hypertension,
			 high total cholesterol, Type 2 diabetes, coronary heart disease, stroke,
			 gallbladder disease, osteoporosis, sleep apnea, and respiratory problems,
			 and some cancers, such as endometrial, breast, and colon cancer.
			(7)Many underlying factors have been linked to the increase in obesity, such as increasing portion
			 sizes, eating out more often, increased consumption of sugar-sweetened
			 drinks, increasing television, computer, and electronic gaming time,
			 changing labor markets, and fear of crime, which prevents outdoor
			 exercise.
			(8)Chronic diseases account for 1.7 million, or 70 percent, of all deaths in the United States each
			 year. Although chronic diseases are among the most common and costly
			 health problems, they are also among the most preventable. Adopting a
			 healthy lifestyle such as eating nutritious foods and engaging in physical
			 activity, can prevent or control the devastating effects of these
			 diseases. Although chronic diseases are among the most common and costly
			 health problems, they are also among the most preventable.
			(9)In 2008, overall medical costs related to obesity for United States adults were estimated to be as
			 high as $147 billion. People who were obese had medical costs that were on
			 average $1,429 higher than the cost for people of normal body weight.
			3.Reduction in prevalence of obesity; program for lifelong improvements in food and exercisePart B of title III of the Public Health Service Act (42 U.S.C. 243 et seq.) is amended by
			 inserting after section 317T the following section:
			
				317U.Reduction in prevalence of obesity
					(a)In generalThe Secretary, acting through the Director of the Centers for Disease Control and Prevention, shall
			 carry out a national program to conduct and support activities regarding
			 individuals who are overweight or obese in order to make progress toward
			 the goal of significantly reducing the number of cases of obesity among
			 individuals in the United States.
					(b)Certain activitiesIn carrying out subsection (a), the Secretary shall (directly or through grants or contracts) carry
			 out the following with respect to individuals who are overweight:
						(1)Activities to train health professionals to recognize that patients are overweight and to recommend
			 prevention activities regarding such condition, including educating
			 patients on the relationship between such condition and cardiovascular
			 disease, diabetes, and other health conditions, and on proper nutrition
			 and regular physical activities.
						(2)Activities to educate the public with respect to the condition of being overweight, including the
			 development of a strategy for a public awareness campaign.
						(3)The development and demonstration of intervention strategies for use at worksites and in community
			 settings such as hospitals and community health centers.
						(c)Authorization of appropriationsFor the purpose of carrying out this section, there are authorized to be appropriated $25,000,000
			 for fiscal year 2015, and such sums as may be necessary for each of the
			 fiscal years 2016 through 2018..
		
